932 F.2d 975
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Shelly B. JOHNSON and Mark Johnson, Plaintiffs-Appellants,v.Gordon E. DRAKE, Defendant, andCorporation of the Presiding Bishop of the Church of JesusChrist of Latter-Day Saints, a Utah Corporation,Defendant-Appellee.
No. 90-4072.
United States Court of Appeals, Tenth Circuit.
May 8, 1991.

Before TACHA and SETH, Circuit Judges, and BRATTON, District Judge.*
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
Plaintiffs-appellants contest the district court's grant of summary judgment to defendant-appellee Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints (Church).  The district court held the Church was not liable to plaintiffs-appellants because defendant Drake was not within the scope of his employment with the Church when he caused the injuries of which plaintiffs-appellants complain.  We AFFIRM for substantially the reasons given by the district court.



*
 Honorable Howard C. Bratton, Senior Judge, United States District Court for the District of New Mexico, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3